Exhibit 10.45

AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT

This Amendment No. 2 (the “Amendment No. 2”) is made as of April 5, 2010 to that
certain Registration Rights Agreement (the “Agreement”) dated as of June 23,
2009, as amended by Amendment No. 1 thereto dated as of September 8, 2009,
between eDiets.com, Inc., a Delaware corporation (the “Company”), the Investors
named therein and Prides Capital Fund I, L.P. (“Prides”). Capitalized terms not
otherwise defined in this Amendment No. 2 have the meanings provided in the
Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. The Recitals to the Agreement are hereby amended and restated in full to read
as follows:

“A. The Company sold and issued to the Investors an aggregate of 1,066,040
shares of the Company’s common stock and warrants to purchase up to 479,718
shares of the Company’s common stock in private placements for an aggregate
purchase price of $1,100,002.40 under the terms and subject to the conditions of
those certain Securities Subscription and Purchase Agreements dated as of
June 23, 2009 and September 8, 2009 (each a “Purchase Agreement” and together
the “2009 Purchase Agreements”).

B. The Company and Prides entered into an Agreement to Amend Warrants dated
June 23, 2009 (the “Amendment”) pursuant to which the Company reduced the
exercise price of certain outstanding warrants issued to Prides (the “Existing
Prides Warrants”) in consideration of the agreement by Prides to use diligent
efforts to exercise, in one or more tranches, a portion of the Existing Prides
Warrants as soon as reasonably practicable in order to purchase 2,500,000 shares
of the Company’s common stock.

C. The Amendment further provided that, upon each such exercise of the Existing
Prides Warrants, the Company will issue to Prides a warrant (each a “New Prides
Warrant”) to purchase up to a number of shares of the Company’s common stock
equal to 45% of the shares of the Company’s common stock issued as a result of
such exercise (the “Prides Warrant Shares”).

D. The Company has sold and issued to the Investors an additional 500,000 shares
of the Company’s common stock in private placements for an aggregate purchase
price of $500,000.00 under the terms and subject to the conditions of Securities
Subscription and Purchase Agreements dated as of April 5, 2010 (the “April 2010
Purchase Agreements”)

E. The Company has issued to Prides pursuant to a Debt Conversion Agreement,
dated as of April 5, 2010, by and between the Company and Prides (the “Prides
Debt Conversion Agreement”) an aggregate number of shares of the Company’s
common stock as set forth in Exhibit A hereto under the column “Shares Acquired
under 2010 Private Placement Documents.”



--------------------------------------------------------------------------------

F. The Company has issued to Kevin A. Richardson, II (“Richardson”) pursuant to
a Debt Conversion Agreement, dated as of April 5, 2010, by and between the
Company and Richardson an aggregate number of shares of the Company’s common
stock as set forth in Exhibit A hereto under the column “Shares Acquired under
2010 Private Placement Documents.” (the “Richardson Debt Conversion Agreement”
and collectively with the April 2010 Purchase Agreements and the Prides Debt
Conversion Agreement, the “2010 Private Placement Documents”).

G. The Company has agreed to register (i) the shares of the Company’s common
stock issued pursuant to the 2009 Purchase Agreements and the 2010 Private
Placement Documents (collectively the “Investor Shares”) and (ii) the shares of
the Company’s common stock issued or issuable upon exercise of the warrants to
purchase common stock issued pursuant to the 2009 Purchase Agreements (such
warrants, the “Investor Warrants” and, together with the New Prides Warrants,
the “Warrants”; and the shares issued or issuable upon exercise of the Investor
Warrants, together with the Prides Warrant Shares, the “Warrant Shares”), all of
which Investor Shares and Warrant Shares are set forth on Exhibit A attached
hereto.”

2. The following clause shall be added to the end of Section 3(d)(i) of the
Agreement:

“; provided, that the foregoing proviso shall not apply to the extent that the
Selling Shareholder has furnished in writing to the Company prior to the filing
of any such Registration Statement, amendment thereof, free writing prospectus,
preliminary prospectus, prospectus, amendment or supplement information
expressly for use in such Registration Statement, amendment thereof, free
writing prospectus, preliminary prospectus, prospectus, amendment or supplement
which corrected or made not misleading information previously furnished to the
Company, and the Company failed to include such information therein.”

3. The following clause shall be added to the end of Section 3(d)(ii) of the
Agreement:

“; provided, that such Selling Shareholder shall not be liable under clause
(ii) in any such case to the extent that the Selling Shareholder has furnished
in writing to the Company prior to the filing of any such Registration
Statement, free writing prospectus, preliminary prospectus, prospectus or
amendment or supplement information expressly for use in such Registration
Statement, preliminary prospectus, prospectus or amendment or supplement which
corrected or made mot misleading information previously furnished to the
Company, and the Company failed to include such information therein.”

4. The phrase “this Section 4” in Section 4 of the Agreement shall be deleted
and replaced with the phrase “Section 2”.

5. Section 7 of the Agreement shall be amended and restated to read as follows:

“7. [Intentionally omitted.]”

 

2



--------------------------------------------------------------------------------

6. Exhibit A to the Agreement is hereby deleted and replaced in its entirety
with Exhibit A attached hereto.

7. In all other respects the Agreement shall remain unaltered and continue in
full force and effect and nothing herein shall be construed as a waiver or
modification of existing rights under the Agreement, except as such rights are
expressly modified by this Amendment No. 2. This Amendment No. 2 and the
Agreement, as amended to the date hereof, shall be read and construed as one
document.

8. This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same document.

9. This Amendment No. 2 shall not become effective unless and until closing
under the Prides Debt Conversion Agreement occurs, whereupon this Amendment
No. 2 shall become effective without need for further action, agreement or
documentation on the part of any party. This Amendment No. 2 shall automatically
terminate in the event that the Prides Debt Conversion Agreement terminates.

[Remainder of Page Intentionally Left Blank.]

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among us by
signing below.

 

PRIDES CAPITAL FUND I, L.P.

By: Prides Capital Partners, LLC, its General Partner

    EDIETS.COM, INC. By:  

/s/ Kevin A. Richardson, II

    By:  

/s/ Thomas Hoyer

Name:   Kevin A. Richardson, II     Name:   Thomas Hoyer Title:   Managing
Member     Title:   Chief Financial Officer INVESTORS:       LEE S. ISGUR      

/s/ Lee S. Isgur

      KEVIN N. MCGRATH      

/s/ Kevin N. McGrath

      KEVIN A. RICHARDSON II      

/s/ Kevin A. Richardson, II

     

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

Investor Name & Address

   Shares Purchased under
2009 Purchase
Agreements or through
Exercise of Existing
Prides Warrants    Warrant Shares (New
Prides Warrants and
Warrants Issued under
2009 Purchase
Agreements)    Shares Acquired
under 2010 Private
Placement
Documents

Lee S. Isgur

One Cedar Lane

Woodside, CA 94062

   194,340    87,453    100,000

Kevin N. McGrath

Del Charter Gtee & Tst Co TTEE

FBO Kevin N McGrath IRA

Account # 003 283 256

Goldman, Sachs & Co.

Attn: Transfer of Assets Team

295 Chipeta Way, 4th Floor

Salt Lake City UT 84108-1220

   571,700    257,265    200,000

Kevin A. Richardson II

c/o Prides Capital LLC

200 State Street

13th Floor

Boston MA 02109

   300,000    135,000    **

Prides Capital Fund I, L.P.

c/o Prides Capital LLC

200 State Street

13th Floor

Boston MA 02109

   2,688,119    1,209,652    ***

 

** 200,000 shares of common stock purchased pursuant to the April 2010 Purchase
Agreements, plus an amount of shares to be issued pursuant to the Richardson
Debt Conversion Agreement equal to 501,575 shares of common stock plus an
additional number of shares equal to the product (rounded down to the nearest
whole number) of (i) 68 multiplied by (ii) the number of days that have elapsed
from March 31, 2010 to the closing of the Richardson Debt Conversion Agreement.

*** An amount of shares equal to 21,472,533 shares of common stock plus an
additional number of shares to be issued pursuant to the Prides Debt Conversion
Agreement equal to the product (rounded down to the nearest whole number) of
(i) 9,321 multiplied by (ii) the number of days that have elapsed from March 31,
2010 to the closing of the Prides Debt Conversion Agreement.